Citation Nr: 1617654	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right median nerve neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2007 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2010 rating decision granted service connection for neuropathy of the right median nerve with an evaluation of 10 percent effective May 16, 2010. 

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire appeal period, evidence of record shows that right median nerve neuropathy has been productive of moderate incomplete paralysis. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, for right median nerve neuropathy have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.45, 4.124a, Diagnostic Code 8515 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met its duty to notify for this claim.  Service connection for right median nerve neuropathy was granted in a July 2010 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  The Veteran received a notice letter in March 2010 which included information as to how VA determines the disability rating and effective date.  Therefore, additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.           § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and VA examination reports.

In this regard, the Veteran was afforded VA compensation and pension examinations germane to his claim on appeal in April 2010 and June 2012.  These examination reports are adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluations of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiner fully described the functional effects caused by the Veteran's right median nerve neuropathy.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not reported, nor does the record show, that his right median nerve neuropathy has worsened in severity since the most recent examination in June 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Laws and Governing Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's disability has been rated under 38 C.F.R. § 4.124a, DC 8515.  The Veteran is right-handed; therefore his right wrist is his "major" extremity for rating purposes.  Under DC 8515, a 10 percent disability rating is appropriate for mild incomplete paralysis of the median nerve, 30 percent for moderate incomplete paralysis; 50 percent for severe incomplete paralysis, and 70 percent for complete paralysis.  The schedule of ratings states that "when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."


Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims. 

The March 2010 Physical Examination Board (PEB) Findings cites to medical testing conducted which revealed that the Veteran had full range of motion of this right wrist.  However, the test also showed that the Veteran had a considerable decrease in sensitivity during the two point discrimination between the index and middle finger.  The PEB findings also noted that there was apparent right thenar atrophy.  The PEB recommended that the Veteran's right median nerve injury be rated as moderate. 

At an April 2010 VA examination the Veteran reported constant tingling and numbness, abnormal sensation, pain, anesthesia, and weakness, but no paralysis.  The Veteran reported that he could not feel anything in his first three fingers on his right hand.  The Veteran reported that he did not experience any overall functional impairment, but that he was employed in a position different than that for which he had received training.  Physical examination revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no evidence of ankyloses and the Veteran had full range of motion.  The examiner determined that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner determined that the subjective factors were paresthesia and the objective factors were decreased sensation.  

At a June 2012 VA examination the Veteran reported numbness and paresthesia without pain or weakness.  Physical examination revealed that the Veteran's grip and pinch strength were normal and there was no evidence of muscle atrophy.  The Veteran exhibited full range of motion.  Sensory examination revealed that the Veteran had decreased sensation to light touch and his median nerve testing revealed mild incomplete paralysis of both sides.  The examiner also noted that the Veteran had scars on his wrists, however they were neither painful nor unstable and the total area of all related scars was not greater than 39 square cm.  The examiner determined that the Veteran's nerve condition impacted his ability to work in that the Veteran had not worked since leaving the service.  While the Veteran was in school at the time of the examination, it was anticipated that because of his persistent numbness in his right hand he would have difficulty in work related tasks. 

During the March 2016 Board hearing, the Veteran testified that he could not feel anything in his right hand and that as a result he had difficulty doing any housework or any kind of mechanic work due to the lack of sensation.  The Veteran testified that he had been trained to go into law enforcement but that as a result of his service connected disability, he could not "pursue...  [his] lifelong dream."  The Veteran testified that he was not aware of any muscle atrophy, but as he could not feel his hand, he had trouble using it.  The Veteran testified that in order to utilize his hand, he had to be able to see it.  The Veteran testified that his condition had remained the same since his separation and that he had had no sensation in his hand since his discharge from service. 

Analysis

The Veteran's right median nerve neuropathy is currently rated 10 percent disabling under DC 8515.  The Veteran contends that his right median nerve neuropathy was incorrectly rated and that as he has had no sensation in his right had since service, and his condition warrants a moderate rating.  

The Board finds that the Veteran is entitled to a 30 percent rating for moderate incomplete paralysis.  While the medical evidence characterizes the presentation as mild, the wholly sensory symptoms, (constant numbness and tingling in the right hand), together with the Veteran's testimony, which the Board finds credible, indicates that his symptoms are in fact moderate.

The PEB noted evidence of right thenar atrophy as well as numbness, and both VA examiners noted that the Veteran complained of constant numbness and paresthesia.  While the Veteran's range of motion has been found to be fully intact, his lack of sensation appears to be quite significant and not merely decreased.  The Veteran testified at his hearing that he had no sensation in his hand and while he had use of his hand, he could not fully utilize his hand due to his complete lack of sensation.  While the VA examiners characterized the Veteran's incomplete paralysis as mild, the sensory defects in the Veteran's hand appear to be better classified as moderate.  Thus, considering his credible testimony with the totality of the evidence, the Board finds that the Veteran's right median nerve neuropathy is reasonably shown to be moderate; an initial 30 percent disability rating for moderate incomplete paralysis is warranted under 38 C.F.R. § 4.124a, DC 8515.

The Veteran is not entitled to a higher rating because his symptoms are predominantly sensory (pain, numbness, tingling), which may yield at most a moderate rating.  In addition, there is no evidence that his nerve paralysis is severe or complete.  Therefore, he is not entitled to a higher rating under DC 8515.  38 U.S.C.A. § 5107(b); Gilbert.

III.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.               § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right median nerve neuropathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  While the criteria do not discuss the Veteran's specific manifestations of incomplete paralysis, such as pain, paresthesia, or numbness, the severity of such symptoms is reflected in the "mild" and "moderate" paralysis designations.  In sum, the Board finds the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular ratings is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran does not allege, and the record does not show, that his service-connected disability has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.

For the foregoing reasons, the Board finds that an initial 30 percent rating for right median nerve neuropathy, is warranted.  No other higher or separate ratings are warranted for the claim.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert.


ORDER

An initial 30 percent rating, but no higher, for right median nerve neuropathy is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


